Case 0:21-cv-60004-RKA Document 6 Entered on FLSD Docket 01/25/2021 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 21-60004-CIV-ALTMAN/Hunt

 ANDRES GOMEZ,

       Plaintiff,

 v.

 MISSION BBQ MARKET PARTNERS
 OF SOUTHERN FLORIDA, LLC,

       Defendant.
 _________________________________/

                                           ORDER

       THIS MATTER comes before the Court on the Plaintiff’s Notice of Dismissal with

 Prejudice [ECF No. 5]. The Court hereby ORDERS AND ADJUDGES as follows:

       1. The above-styled action is administratively CLOSED.

       2. The Complaint is DISMISSED with prejudice, with the parties to bear their own

           attorneys’ fees and costs associated with this action.

       3. All pending deadlines and hearings are TERMINATED, and any pending

           motions are DENIED AS MOOT.

       DONE AND ORDERED in Fort Lauderdale, Florida this 25th day of January 2021.



                                            _________________________________
                                            ROY K. ALTMAN
                                            UNITED STATES DISTRICT JUDGE

 cc:   counsel of record
